—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered November 7, 1996, convicting him of petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 96). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual *380review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The defendant’s contention that the jury could not have found him guilty of one count of petit larceny because the testimony necessary to establish that offense had been rejected by the jury in connection with" the burglary counts, of which he was acquitted, is speculative and unpersuasive (see, People v Goodfriend, 64 NY2d 695). Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.